ROBERT L. BLAND, Judge.
Claimant Alice E. McClung is the dependent widow of John McClung, deceased. Said John McClung, while an employe of the state road commission and in the line of duty sustained a fatal injury when struck by a snowplow in Greenbrier county, West Virginia, on January 25, 1936. His death occurred on February 9, 1936. At the time of the accident the state road commission was not a subscriber to the workmen’s compensation fund. In 1937, 1939, and 1941 the Legislature made appropriations for the benefit and relief of his widow, the said Alice E. McClung. In 1943 this court made a further award in her favor. See Alice E. McClung v. State Road Commission 2 Ct. Claims (W. Va.) 83. The opinion of Elswick, Judge, sets forth the facts out of which the claim arose and the reasons supporting the appropriations and awards made. Reference is also made to the subsequent opinion of this court, Alice E. McClung v. State Road Commission, 3 Ct. Claims (W. Va.) 47.
The claim under consideration now comes to this court again from the state road commission. It is concurred in by the state road commissioner and approved by an assistant attorney general as a claim which, within the meaning of the act creating the court of claims, should be paid by the state.
Pursuant to the policy established by the Legislature, and following the precedent created by this court, an award is now made in favor of claimant Alice E. McClung for *7the sum of seven hundred and twenty dollars ($720.00), payable in monthly installments of thirty dollars ($30.00) each from January 1, 1947, to December 31, 1948, but to terminate and end upon her remarriage or death within such period of twenty-four months.